Citation Nr: 1725796	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, variously diagnosed.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee condition.


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend A.S.


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2006 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran submitted a notice of disagreement in July 2009.  A statement of the case (SOC) was issued in April 2010.  The Veteran perfected a timely substantive appeal in May 2010.

The Veteran testified before a Veterans Law Judge (VLJ) at a November 2010 video conference hearing.  The hearing transcript is of record.  The Veteran was notified in May 2017 that the VLJ had since retired from the Board and a new hearing could be scheduled.  No response was received.  Accordingly, the Board may proceed with adjudication of the appeal.  38 C.F.R. § 20.707 (2016).

In July 2013, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  A December 2016 supplemental SOC continued the denial of the claims.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for depression and anxiety was recharacterized by the Board in July 2013 as an acquired psychiatric disability to encompass his various psychiatric diagnoses.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.




FINDINGS OF FACT

1.  The competent evidence of record does not reflect that an acquired psychiatric disability is causally or etiologically related to any disease, injury, or incident during service. 

2.  The competent and credible evidence of record does not reflect that tinnitus is causally or etiologically related to any disease, injury, or incident during service.

3.  The competent evidence of record does not reflect that the Veteran's diagnosed internal derangement of the knee is causally or etiologically related to any disease, injury, or incident during service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right knee condition are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VCAA compliant notice was provided to the Veteran via letter in April 2008.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), VA and private treatment records, and statements from the Veteran and his friend.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In accordance with the July 2013 remand instructions, the Veteran was scheduled for VA examination in September 2014, but failed to report.  To date, the Veteran has not provided any explanation for his failure to appear for examination.  The provisions of 38 C.F.R. § 3.655 (2016) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  Thus, the Board finds that the Veteran failed to report for a VA examination without good cause.  As the Veteran did not report in September 2014, he must assume the risks associated with his failure to report for a VA examination.  See Turk v. Peake, 21 Vet. App. 565, 567 (2008).  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  In certain instances, tinnitus is designated as a chronic disease for presumptive service connection purposes.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired psychiatric disorder

The Veteran contends that service connection is warranted for his depression and anxiety, recharacterized by the Board as an acquired psychiatric disability to include his various psychiatric diagnoses.

Service treatment records show that in August 2007, the Veteran was diagnosed with alcohol dependence.  In December 2007, he was seen for suicidal thoughts, and was also noted to be depressed, angry, frustrated, agitated, hostile, and paranoid.  He was diagnosed at that time with ethanol intoxication, depression and suicidal ideation.  Service treatment records also show that he was prescribed Trazadone and Wellbutrin.

The Veteran's Form DD-214 indicates that he was separated from the service for "Other Designated Physical or Mental Conditions" including "disorders manifesting disturbances or perception, thinking, emotional control, or behavior sufficiently severe that the Soldier's ability to effectively perform military duties is significantly impaired."

The Veteran was afforded a VA examination in May 2008 in conjunction with his claim.  The examiner administered the Beck Depression Inventory and the MMPI-2, and the results from each test revealed that the Veteran appeared to be over-endorsing and exaggerating his symptoms.  According to the examiner, the Veteran endorsed many bizarre symptoms which he failed to mention or have any history of reporting in the past.  He concluded that the Veteran's test results did not appear to be valid.  He made an Axis I diagnosis of alcohol dependence, and Axis IV diagnoses of sleep disturbance, nightmares, anxiety, and symptoms of depression.

The examiner further noted that the Veteran was clearly in a state of alcohol dependence, as he reported symptoms which were consistent with alcoholic withdrawal when he did not drink regularly.  At that time, the Veteran was goal directed, not suicidal, and maintaining a relationship with a young woman with whom he lived.  He did not express any paranoid ideation when asked about his treatment in the service, but he endorsed considerable paranoid ideation on the MMPI-2.  He did not appear anxious or depressed, made good eye contact and smiled, and there was no evidence of any psychomotor retardation.  He also noted that the Veteran completed both psychological tests in a very short period of time, which would argue against an inability to concentrate.  The examiner opined that the only mental health diagnosis that could be made at that time was alcohol dependence, which could account for both his mood disturbance and his reported sleep disturbance, and that it was virtually impossible to determine if the Veteran had any underlying depression or anxiety so long as he was drinking heavily.  

VA outpatient treatment records dated from June 2008 to October 2011 show that the Veteran was diagnosed with substance abuse and alcohol dependence, as well as a personality disorder/mental retardation, a mood disorder, and bipolar disorder.  He was also noted to have continued suicidal ideation.  These records do not contain a medical opinion addressing the etiology of the conditions.

A VA treatment note in September 2011 ruled out a substance induced mood disorder, but indicated a substance induced psychotic disorder was possible.  

During his November 2010 hearing before the Board, the Veteran reported symptoms of anxiety with panic attacks, depression and social isolation, which he claimed started in and as a result of his military service.  

After thorough consideration of the evidence of record, the Board finds that the criteria are not met for service connection for an acquired psychiatric disability.  

Special considerations apply to claims involving alcoholism or drug abuse.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) (West 2014) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d) (2016).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  However, a veteran can only recover if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen, 237 F.3d at 1381.  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.  

In the present case, there is no doubt that the Veteran was diagnosed with alcohol dependency and depression while in service.  Current diagnoses of alcohol dependency and multiple psychiatric conditions are also clearly documented by the evidence of record.  However, the remaining required element for service connection of a nexus between an in-service diagnoses and a current disability has not been demonstrated by the existing evidence.  See Boyer, 210 F.3d at 1351.  

Based upon the evidence of record, it is unclear to the Board whether the Veteran's psychiatric conditions are the result of his abuse of alcohol and therefore precluded for purposes of VA benefits.  The Board notes that the Veteran was first diagnosed with alcohol dependency in August 2007, prior to the December 2007 depression diagnosis.  

The Veteran is competent to report the relevant symptoms he has experienced because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to opine on the complex medical question of etiology of a psychiatric condition, especially in light of the complicated issue of his alcohol dependence.  See  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The question of causation of psychiatric conditions involves a process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.

The available medical evidence does not include a medical nexus opinion relating any current psychiatric disability to service.  The May 2008 VA examination report does not include a nexus opinion; the issue was then remanded in July 2013 to afford the Veteran another examination and obtain a medical opinion.  However, as the Veteran failed to appear for the VA examination scheduled in September 2014, there is no medical opinion for the Board's consideration.  In weighing the clinical evidence of record, the Board notes that neither the Veteran's VA treatment records nor his private medical records offer any clinical discussion relating his psychiatric disorders to his service.  The Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Based upon the evidence of record, the Board concludes that entitlement to service connection for an acquired psychiatric disorder cannot be granted.  Competent, probative evidence reflecting a nexus between the Veteran's service and his diagnosed psychiatric conditions is not present.  The implications of his alcohol dependency on this issue were not addressed because the Veteran failed to appear for his scheduled VA examination.  Thus, based upon the available evidence, the Board has been unable to identify a basis upon which service connection for an acquired psychiatric disability may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  

Tinnitus

The Veteran seeks service connection for tinnitus based upon exposure to loud noise while serving as a motor transport operator.  He also described exposure to gunfire and artillery during his basic training.  The Board finds that the noise exposure described by the Veteran is consistent with his military duties; therefore, exposure to hazardous noise levels is conceded.  38 U.S.C.A. § 1154.

The Veteran's STRs are absent any complaints or diagnoses of tinnitus.

Upon separation from the service in February 2008, the Veteran submitted a claim seeking entitlement to service connection for tinnitus.  He stated the onset was November 9, 2006 and treatment for the condition was documented in his STRs.

In March 2008, the Veteran was seen by a private physician.  He reported a past medical history of hypertension and a rash.  At a separate visit in March 2008, the private physician noted that the tympanic membranes were intact.  

The Veteran underwent VA examination in conjunction with his claim in May 2008.  He reported ringing tinnitus bilaterally, occurring daily or every other day, lasting several hours per episode.  He stated that the ringing developed in both ears while he was on the rifle range at Fort Sill in 2006.  The examiner noted no mention of tinnitus in the service treatment records.  He reviewed the claims file and noted the normal hearing through 4000 Hertz at the time of the Veteran's entrance to service.  After examination, no change in hearing from 2006 was evident.  The examiner reported that the initial air conduction responses in both ears were inconsistent and unreliable.  He ultimately opined that the Veteran's tinnitus was less likely than not related to service.  In support of his opinion, he stated that the service treatment records did not reflect complaint or treatment related to tinnitus and that there was no change in the Veteran's hearing since 2006.
During the hearing before the Board in November 2010, the Veteran testified that he was not even sure that he had tinnitus while in service.  He ascribed the tinnitus to exposure to noise on the rifle range and while training with an artillery unit.  He stated that he attempted to obtain treatment for the tinnitus, but nobody could help him, not even civilian doctors.  His friend, A.S., testified that the Veteran told him about the ringing in the ears and that it never stopped.

In July 2013, the Board remanded the claim to afford the Veteran further examination.  The Veteran was provided notice of the appointment for the VA examination in September 2014, but failed to attend.

After thorough consideration of the evidence of record, the Board finds that the criteria are not met for service connection for tinnitus.  

A lay person is competent to report tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Board finds the Veteran's lay report of tinnitus beginning in November 2006 and continuing post-service to be of little probative value.

In weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  In this case, the Board finds that the Veteran's statements concerning the onset and continuity of his tinnitus lack credibility as they are inconsistent with other evidence of record.

The Board has reviewed the medical history including STRs, VA and private treatment records, reports of VA examination, and statements from the Veteran.  The Veteran's STRs reveal no complaints of tinnitus.  Outside of the May 2008 examination report, post-service treatment records are silent as to reports of tinnitus.  This is in conflict with the Veteran's statements that his service treatment records contained complaint or treatment related to tinnitus and that he attempted to obtain treatment, but that neither military nor civilian care providers were able to treat the condition.  

Additionally, the Veteran's initial claim form in February 2008 asserted that the onset of tinnitus was November 9, 2006, one day following his entrance to service.  This is inconsistent with other assertions that tinnitus began during rifle training, which would have occurred later during his period of service.

Because the Veteran's current statements regarding the onset and etiology of his tinnitus, made in connection with his pending claim for VA benefits, are inconsistent with each other and with his treatment records compiled for the purposes of obtaining medical care, the Board finds that his lay statements on this issue are not credible.  Consequently, the Board assigns little probative value to them.

The May 2008 VA examination report was found inadequate by the Board in the July 2013 remand.  The Veteran was afforded the opportunity for a new examination in September 2014.  He failed to report and has provided no further communication or evidence in relation to his claim.  

Therefore, the Board must decide the claim based upon the evidence of record.  38 C.F.R. § 3.655.  In this case, the facts are complex enough that, even if deemed credible, the Veteran's intuition about the cause of his tinnitus is not sufficient to substantiate the claim.  See Kahana, 24 Vet. App. at 438 (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  The Veteran has also reported sensitivity to sound in conjunction with his alcohol withdrawal symptoms.  Determining the precise etiology of his tinnitus is not a simple question as there are conceivably multiple potential etiologies. Thus, the question of causation is a matter of medical complexity requiring medical expertise to resolve.  Here, there is no medical evidence that relates tinnitus to the Veteran's service.  Lay evidence from the Veteran and his friend is insufficient in this case.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, 1 Vet. App. at 175 (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The Board also notes that the Veteran's tinnitus cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection as a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  However, in this case, there is no evidence of acoustic trauma or nerve damage; therefore, service connection on the basis of a presumption for a chronic disease and continuity of symptomatology are not available to the Veteran.

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection for tinnitus may be granted.  In the absence of medical evidence of tinnitus in service, credible lay evidence regarding the onset and duration of ringing in the ears, and medical opinion evidence relating the current tinnitus to service, the preponderance of the evidence is against the claim.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  Accordingly, service connection for tinnitus is not warranted.

Right knee condition

The Veteran contends that service connection is warranted for a right knee condition incurred in service.

In an October 2006 Report of Medical History, the Veteran reported that he received stitches in the right knee after falling on a hub cap at the age of 16.  However, the Report of Medical Examination of the same date evaluated his lower extremities as normal at that time.

Service treatment records reflect that the Veteran was treated for right knee pain in December 2007.  He reported hearing his right knee pop during physical training, causing intermittent aching and sharp pain.  No diagnosis was noted.  

The Veteran submitted the current claim in February 2008.  He stated that his right knee problem began in December 2007 and was treated during service.  

In March 2008, the Veteran was seen by a private physician.  He reported a past medical history of hypertension and a rash.  He denied numbness, tingling, or weakness in any extremity.  During a separate visit in March 2008, the physician noted motor strength of 5/5 in the extremities. 

In May 2008, the Veteran underwent VA examination in conjunction with his claim.  He described incurring a right knee injury during physical training at Fort Campbell in 2008 and stated that pain and stiffness in the knee were present since that time.  An x-ray showed no fractures, but noted mild degenerative changes.  Upon physical examination, no swelling or instability was present.  Some joint line tenderness of the medial aspect and retropatellapin pain was noted.  The examiner diagnosed internal derangement of the right knee. No opinion on etiology was provided. 

In July 2007, VA treatment records reflect that the Veteran denied any pain on multiple occasions.

In November 2010, the Veteran testified at a hearing before the Board.  He described feeling his right knee dislocate during a run; he stated it has never worked the same since.  He further described consistent pain, swelling, locking and instability in the knee. 

In September 2011, VA treatment records contain a pain assessment reflecting the Veteran's report of zero pain.

After thorough consideration of the evidence of record, the Board finds that the criteria are not met for service connection for a right knee condition.

As an initial matter, the Board notes that the Veteran was treated in service for a right knee injury.  He was later diagnosed post-service with internal derangement of the knee in the May 2008 VA examination report.  Thus, the required in-service injury and current disability elements of service connection are established.  See Hickson, 12 Vet. App. at 247.  The Veteran's claim turns upon whether there is evidence of a nexus between the in-service injury and the diagnosed condition.  Id.   

In this regard, the Board finds that the Veteran is not competent as to the etiology of his knee condition.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain during and since service.  See Layno, 6 Vet. App. at 469; see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of this conditions.  See Woehlaert, 21 Vet. App. at 456; Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as internal derangement of the knee involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the condition has multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.  

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the right knee condition to the Veteran's service.  The Veteran was afforded the opportunity for a new VA examination in September 2014 to obtain an opinion on the etiology of his right knee condition.  He failed to report and has provided no further communication or evidence in relation to his claim.

A medical opinion addressing the etiology of the knee condition would be helpful. While the Veteran is competent to report on symptoms such as pain, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of this condition.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  However, due to the Veteran's failure to report to a scheduled VA examination, there is no medical opinion of record and the Board must adjudicate this claim based on the existing evidence pursuant to 38 C.F.R. § 3.655(a).  The evidence of record does not persuasively show a nexus between the in-service treatment for right knee pain and the later diagnosis of internal derangement of the right knee.

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection for a right knee condition may be granted.  In the absence of a competent medical opinion evidence relating the current right knee condition to service, the preponderance of the evidence is against the claim.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  Accordingly, service connection for a right knee condition is not warranted.

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric condition, to include depression and anxiety, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


